Appeal unanimously dismissed, without costs on the ground that the matter is academic. Memorandum: The order as amended granted a motion to dismiss the complaint (not the same complaint as is involved in Cases 2 and 3) with leave to amend. An amended complaint was served in accordance with such leave. This amended complaint superseded and replaced the original complaint and therefore the original complaint involved in this appeal is not before us. (Appeal from judgment and order of Oneida Special Term dismissing the complaint.) Present — Williams, P. J., Goldman, McClusky and Henry, JJ.